Case 3:20-cv-10018-RHC-EAS ECF No. 3 filed 01/13/20    PageID.16   Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

DM,
by her next friend,
JM,

                      Plaintiff,         Case No. 3:20-cv-10018-RHC-EAS
                                         Hon. Robert H. Cleland
v.

THE TAUBMAN COMPANY, L.L.C.,

                      Defendant.


     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
      Pursuant to FRCivP 41 (a) (1), Plaintiff dismisses this lawsuit without

prejudice.

                                   Respectfully submitted,

                                         s/ Amanda M. Ghannam

                                         s/ Nicholas Roumel

                                   Amanda M. Ghannam (P83065)
                                   Nicholas Roumel (P37056)
                                   Nacht & Roumel, P.C.
                                   Attorneys for Plaintiff
                                   101 N. Main St., Ste. 555
                                   Ann Arbor, MI 48104
                                   (734) 663-7550
                                   aghannam@nachtlaw.com
January 13, 2020                   nroumel@nachtlaw.com
